BUFFINGTON, Circuit Judge.
In the court below a petition in bankruptcy was filed against B. F. Hoffman, hereafter called appellant. The latter demanded a jury trial, at whieh the court submitted the question to the jury whether the appellant was insolvent and whether he had committed an act of bankruptcy. Both these issues the jury found against the appellant.
In his answer appellant averred he was chiefly engaged in the tillage of the .soil, and therefore no involuntary proceeding could be brought against him. After the finding of the jury on the other two questions, the .court, as stated by it, viz. “under the arrangement made with counsel,” referred the question of the appellant being a farmer and principally engaged in the tilling of the soil to a special master. At the hearings by the latter the appellant appeared, but produced no testimony. The petitioners in bankruptcy produced a large amount of proofs whieh convincingly showed that the real business of the appellant was a dealer, on a large scale, in tobacco; that it was in such dealings he incurred his very large indebtedness, and by reason of such business he had become insolvent. It also showed that such farming as he was interested in was an incident to his real business of dealing in tobacco; that it was done by tenants; that it .was the losing venture whieh farming generally is when an active business man, such as the appellant was, indulges in it as a side issue to his real work. On hearing, the court below confirmed the master’s report.
Without entering into details, we may *1079say that the study of the proofs by all the members of this court satisfied us the jury and master were justified in their several holdings. Accordingly, we affirm the judgment of the court below.